DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 3/20/2022 is acknowledged.
	Claims 1-13 and 18-19 were pending in the application.
	Claims 18-19 were canceled. Claim 1 was amended.
	Currently, claims 1-13 are pending and under examination.

Objections/Rejections Withdrawn
All previous objections and rejections of claims 18-19 are moot in view of claim cancellation.
Previous rejection of claims 1-9, 12, and 18 under 35 U.S.C. 103 as being unpatentable over Masternak et al. (WO2014087248A2, of record) further in view of Grabstein (WO 2012/032181 A2, published 11/17/2016), as evidenced by Hornig (Antibody Engineering. Methods in Molecular Biology (Methods and Protocols), vol 907. Humana Press, Totowa, NJ., published 7/12/2012), Dutheil (J Chem Biol. 2009;2(1):39-49., published March 2009), Hammarstrom (Seminars in Cancer Biology, 1999, 9:67-81, of record), Gao et al. (Frontiers in Bioscience, 2005, 10:1539-1545, of record), Rebres et al. (Journal of Biological Chemistry, 2001, 276(37):34607-34616, of record) and Boehm et al. (Journal of Molecular Biology, 1996, 259:718-736, of record) is withdrawn in view of amendments.
Previous rejection of claims 1-5, 10-12, and 18, under 35 U.S.C. 103 as being unpatentable over Ledbetter (US6010902A, of record) further in view of Grabstein (WO 2012/032181 A2, published 11/17/2016) and Masternak (WO2014087248A2, of record), as evidenced by Dutheil (J Chem Biol. 2009;2(1):39-49., published March 2009), Li et al. (Journal of Biological Chemistry, 2001, 276(31):28767-28773, of record), Chang et al. (Nature Immunology, 2016, 17:574-582, of record), and Hornig (Antibody Engineering. Methods in Molecular Biology (Methods and Protocols), vol 907. Humana Press, Totowa, NJ., published 7/12/2012) is withdrawn in view of amendments.
Previous rejection of claims 1-5, and 13 under 35 U.S.C. 103 as being unpatentable over Hopfner et al (WO2017081101A1, of record) further in view of Grabstein (WO 2012/032181 A2, published 11/17/2016), as evidenced by Dutheil (J Chem Biol. 2009;2(1):39-49., published March 2009) and Gao (Frontiers in Bioscience, 2005, 10:1539-1545, of record) is withdrawn in view of amendments.
Previous rejection of claims 1-5, and 18-19 under 35 U.S.C. 103 as being unpatentable over Brentjens and Jackson (US20160045551A1, of record), in view Masternak (WO2014087248A2, of record) and Grabstein (WO 2012/032181 A2, published 11/17/2016), as evidenced by Dutheil (J Chem Biol. 2009;2(1):39-49., published March 2009), Hornig (Antibody Engineering. Methods in Molecular Biology (Methods and Protocols), vol 907. Humana Press, Totowa, NJ., published 7/12/2012), Westdorp et al. (Frontiers in Immunology, 2014, 5:191, of record), and Gao (Frontiers in Bioscience, 2005, 10:1539-1545, of record) is withdrawn in view of arguments.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 5 is directed to the method of claim 1 wherein a bispecific antibody comprises the anchor-binding and effector-binding modules. The claim as recited does not require all the limitations of claim 1, as claim 1 recites multiple limitations other than the anchor-binding and effector-binding modules.
	Claims 7 and 9 depend on claim 5 and are rejected by virtue of dependency.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the instant case, the claims are directed to a method of altering cell signaling by modulating the segregation of cell surface molecules of an immune cell or a target cell of the immune cell with a recombinant macromolecule comprising an effector-binding module and an anchor-binding module joined by a linker, wherein the modules are specific for an effector molecule and an anchor molecule, respectively,  the linker is elongate and flexible and configured to bind to the membrane of the target cell, and is expressed by a target or immune cell. The claimed linkers are defined solely by their function of binding to the membrane of the target cell. However, the instant specification has not disclosed and the art does not teach the genus of linkers that bind to the membrane of the target cell and is expressed by a target or immune cell. The instant specification only discloses that the linker can be a polypeptide or polymer linker; the linker can be composed of one or more amino acids or polymer monomers, so that it spans a prescribed length from a few angstroms to tens of micrometers; and the linker can be cleaved by an endogenous or exogenous enzyme ([0035]).
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing structural features common to that genus that “constitute a substantial portion of the genus.” See University of California v. Eli Lilly and Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997): “A description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNA, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus.”
The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here. Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are directed to the broadly claimed genus of linkers that bind to the membrane of the target cell. One cannot predict the structural or functional features of these linkers. 
Even the state of the art, after the time the application was filed, in regards to polypeptide linkers for bispecific antibodies is silent in regards to linkers that bind to a membrane of a cell (Brinkmann U, Kontermann RE. The making of bispecific antibodies. MAbs. 2017;9(2):182-212). 
Further, the instant specification does not describe the structural features shared by members of a genus of linkers that can bind to the membrane of the target cell as recited in the claims. Additionally, the specification does not provide a representative number of linkers that represent a genus of linkers that can bind to the membrane of the target cell as recited in the claims Furthermore, there is no definition of the term “linker” in the instant specification. Thus, linkers that can bind to the membrane of the target cell can be any compound such as peptides, proteins, small molecules, and nucleic acids. Thus, a claimed genus of a “linker” that binds a membrane of the target cell is necessarily extremely large and structurally diverse.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”. Page 1117. The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116). As discussed above, even though the Applicant proposes a genus of linkers that bind to the membrane of the target cell as recited, the skilled artisan cannot predict the detailed chemical structure of a genus of linkers that are directed to bind to the membrane of the target cell as recited. Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus. Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to provide the claimed function of binding at a particular epitope. The disclosure therefore does not show that applicant was in possession of the necessary common attributes or features possessed by the members of the claimed genus. Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew (WO 2015/142675 A2, published 9/24/2015), further in view of Valera (WO 2017/062604, effectively filed date 10/6/2016), as evidenced by Gao et al. (Frontiers in Bioscience, 2005, 10:1539-1545), Tay (Hum Vaccin Immunother. 2016 Nov;12(11):2790-2796., published online 6/20/2016), Imrich (Cell Adhesion & Migration, 6:1, 30-38., published January 2012), Strohl (Antibodies (Basel). 2019 Jul 3;8(3):41., published 7/3/2019), and Bakalar (Cell. 2018 Jun 28;174(1):131-142.e13., published 7/28/2018).
	Loew teaches methods for the treatment of diseases, disorders and conditions associated with expression of a cancer associate antigen as described herein comprising administering to a subject in need thereof, a therapeutically effective amount of the CAR-modified immune effector cells (e.g., T cells, NK cells) (paragraph 00857).
	Loew further teaches these CAR-expressing immune cells comprise a CAR polypeptide molecule (paragraph 0044-0057).
	Loew further teaches a CAR-expressing cell described herein is administered to a subject in combination with an interleukin-15 (IL-15) polypeptide (paragraph 00690).
	Loew further teaches the CAR molecule binds to the EpCAM tumor antigen (paragraph 00371).
	Loew further teaches the CAR comprises an antigen binding domain comprising an antibody molecule, wherein the antibody molecule is a multi-specific (e.g., a bispecific or a trispecific) antibody molecule (00457).
	Loew further teaches the antigen binding domain on the CAR is specific for a cancer associated antigen (paragraph 00339).
	Loew teaches the cytoplasmic domain or region of the CAR includes an intracellular signaling domain. Thus, Loew teaches a method of altering cell signaling.
Loew does not teach the antibody molecule comprises a linker that is elongate, flexible, and configured to bind to the membrane of the target cell.
	This deficiency is made up for by Valera.
	Valera discloses the modified 1615EpCAM TriKE below (Figure 13; See below).

    PNG
    media_image1.png
    263
    857
    media_image1.png
    Greyscale

	As evidenced by Imrich, EpCAM is a transmembrane glycoprotein which overexpressed on malignant cells from a variety of different tumor entities (Page 30, Abstract; Page 31, “Structure of EpCAM”). Thus the region linking the anti-CD16 scFv and anti-CD133 scFv (from “20 aa segment” to “mutated IgG/hinge” in the figure above) is elongate, flexible, and configured to bind to the target cell membrane. The anti-CD16 scFv is the effector-binding module, and the anti-CD133 scFv is the anchor-binding module.
	Valera teaches a method of treating cancer in a subject, the method comprising: administering to the subject an amount of the compound above effective for treating the cancer (Claim 54).
	In regards to claim 13, Valera discloses the compound comprises a second NK engaging domain, which would necessarily result in a macromolecule binds to an anchor molecule located on the target cell, and a plurality of effector molecules, and thereby enforces a one-to-many spatial relationship between the anchor molecule and one or more types of effector molecules on the target cell (claim 25).
	It would have been obvious to one of ordinary skill in the arts to modify the antigen binding region of the CAR molecule expressed by the CAR modified NK cells, with the sFV16-IL15-sFVepCAM-sFV133 of the TriKE of Valera, to form a method of administering to a subject in need thereof, a therapeutically effective amount of the CAR-modified NK cells expressing a CAR molecule comprising an antigen binding domain which comprises sFV16-IL15-sFVepCAM-sFV133.
	One of ordinary skill in the arts would have been motivated, with a reasonable expectation of success, to do so in order to effectively treat cancer, as Loew teaches treating cancers with CAR-modified immune effector cells (e.g., NK cells) expressing a CAR molecule comprising an antigen binding domain comprising trispecific antibody molecules specific for a cancer associated antigen in combination with IL-15. The construct of Valera is a trispecific antibody molecule specific for a cancer antigen that incorporates an IL-15, which is shown to be effective (Figure 14). Further, the construct of Valera comprises EpCAM, which is a cancer associated antigen also disclosed in Loew.
	In regards to claim 1, as evidenced by Tay, a key function of sFV16-IL15-sFVepCAM-sFV133 of  the CAR- sFV16-IL15-sFVepCAM-sFV133 of Loew and Valera is to direct NK cells to tumors by facilitating formation of intracellular synapses (Page 2791, left column, 1st paragraph). As evidenced by Strohl and Bakalar, intracellular synapses between T or NK cells and target cells induced by EpCAM antibodies exclude CD45 (same as segregating protein from the contact interface) (Strohl, Figure 4; Bakalar, Discussion, last 2 paragraphs).
	In regards to claim 2, since the sFV133 of sFV16-IL15-sFVepCAM-sFV133 of the CAR- sFV16-IL15-sFVepCAM-sFV133 of Loew and Valera binds CD133 (same as anchor molecule), it binds with specificity and affinity.
	In regards to claim 3, as evidenced by Gao, the affinity of an antibody for an antigen, including the sFV16 of the CAR- sFV16-IL15-sFVepCAM-sFV133 of Loew and Valera, will  inherently greatest within a particular pH range for CD16 (page 1544, Table
1).
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loew (WO 2015/142675 A2, published 9/24/2015), further in view of Valera (WO 2017/062604, effectively filed date 10/6/2016), as evidenced by Gao et al. (Frontiers in Bioscience, 2005, 10:1539-1545), Tay (Hum Vaccin Immunother. 2016 Nov;12(11):2790-2796., published online 6/20/2016), Imrich (Cell Adhesion & Migration, 6:1, 30-38., published January 2012), Strohl (Antibodies (Basel). 2019 Jul 3;8(3):41., published 7/3/2019) as applied to claims 1-5, and 13 above, and further view of  Legrand (Proc Natl Acad Sci U S A. 2011 Aug 9;108(32):13224-9. doi: 10.1073/pnas.1101398108. Epub 2011 Jul 25.) and Masternak (WO 2014/087248 A2, published 6/12/2014) as evidenced by Bakalar (Cell. 2018 Jun 28;174(1):131-142.e13., published 7/28/2018), Hammarstrom (Seminars in Cancer Biology, 1999, 9:67-81), Rebres et al. (Journal of Biological Chemistry, 2001, 276(37):34607-34616), Chan (Curr Oncol. 2007;14(2):70-73., published April 2007) and Boehm et al. (Journal of Molecular Biology, 1996, 259:718-736).
 	The teachings of Loew and Valera in regards to claims 1-5, and 13 are discussed supra.
	Loew further teaches a CAR molecule comprising an antigen binding domain, wherein said antigen binding domain binds to CEA (paragraph 0030).
	Loew and Valera do not teach the macromolecule is comprised of a bispecific molecule against: an immuno-suppressive recognition marker, including CD47, and a cancer biomarker or antigen, including CEACAM5, to suppress cancer cell immuno-evasion.
	Valera further teaches further teaches the targeting domain moiety binds to CEA (claim 39).  Valera also teaches that the NK engaging domain can include any moiety that binds to and/or activates an NK cell and/or any moiety that blocks inhibition of an NK cell. In some embodiments, the NK
engaging domain can include an antibody that selectively binds to a component of the surface of
an NK cell. In other embodiments, the NK engaging domain can include a ligand or small
molecule that selectively binds to a component of the surface of an NK cell (Page 13, lines 10-24).
	Legrand teaches that in vivo homeostasis of human T and NK cells is particularly sensitive to sensing of correct CD47 expression on cell surface (i.e., phagocytes selectively participate to their homeostatic control in steady-state conditions) (Page 13225, left column, 1st paragraph). Legrand further teaches CD47/SIRPα interaction is a critical mechanism regulating human T- and NK-cell homeostasis under steady-state conditions (Page 13229, left column, 1st full paragraph).
	Masternak teaches bispecific antibodies that specifically bind CD47 (page 4, [0009], lines 1-5) and CEACAM5 (also known as CEA; page 4, [0010], line 3). Masternak further teaches that CD47 is an immunosuppressive recognition marker (page 4, [0011], lines 1-2). 
	It would have been obvious for one of ordinary skill in the arts to modify the method comprising administering a modified CAR-NK cell expressing the [anti CD16 scFV] - [IL15] – [anti EpCAM scFv] – [anti CD133] as taught by Loew and Valera above, by substituting the NK engaging domain (same as effector molecule), anti-CD16 scFv, with an anti-CD47 scFv of Legrand, and substituting the anchoring-binding domain, anti-CD133 scFv, with an anti-CEA scFv of Valera. This would result in a method comprising administering a modified CAR-NK cell expressing an [anti CD47 scFV] – [IL15] – [anti EpCAM scFv] – [anti CEA]. Valera teaches the NK engaging domain can include an antibody that selectively binds to a component of the surface of an NK cell and as Legrand teaches NK cells are particularly sensitive to sensing of correct CD47 expression on cell surface (Page 13225, left column, 1st paragraph), one would have been motivated to substitute an anti-CD16 antibody with anti-CD47 (same as effector molecule). One of ordinary skill in the arts would have a reasonable expectation of success that an anti-CD47 scFv antibody would engage NK cells.
	One of ordinary skill in the arts would have been also motivated to use the anti-CEA antibody in order to more effectively treat tumors, as CEA is a known tumor associated antigen, and as both Loew and Valera teach the tumor targeting domain can bind to CEA (also known as CEACAM5) (Loew, paragraph 0030, 0063; Valera, claim 39). Further, Masternak teaches bispecific antibodies that specifically bind CD47 (page 4, [0009], lines 1-5) and CEACAM5 (also known as CEA; page 4, [0010], line 3) can be used to treat tumors.  One of ordinary skills in the arts would have had a reasonable expectation of success, from using an anti-CEA antibody (same as an anchor molecule), as it was already known to work with an anti-CD47 antibody in bispecific format, and taught in both Valera and Clube.
	Regarding claim 10, the [anti CD47 scFV]- [IL15] – [anti EpCAM scFv] – [anti CEA] antibody would inhibit the interaction of CD47 and SIRPa, the spatial organization that arises during interaction between the target cell and the immune effector cell will necessarily be disrupted.
	Regarding claim 11, the anchor molecule, CEA, as evidenced by Chan, localizes to lipid domains (page 70, “CEACAM5 AND CEACAM6 IN HUMAN CANCERS”, right column, last paragraph)
Regarding claim 12, as evidenced by Hammarstrom (page 70, Figure 2, “CEA”) and Rebres (page
34609, Fig. 1A), CEA is much larger than CD47, as the N domain in CEA is similar in size to the globular
portion of CD47 bounded by the disulfide bond (straight gray bar; see figure below) and there is a
disulfide bond (dotted gray line) between the cysteine 33 and cysteine 263 of CD47 (Rebres, page
34607, Abstract, lines 9-12), constraining the conformation of CD47 above the membrane. Also, as
evidenced by Boehm, the extracellular portion of CEA has an extended structure (page 718, Abstract,
lines 25-27, page 719, Figure 1).
	Since the bispecific anti-CD47 antibodies inhibit the interaction of CD47 and SIRPa, the spatial
organization that arises during interaction between the target cell and the immune effector cell will
necessarily be altered in the presence of the bispecific antibody, since in the absence of the antibody,
CD47 on the target cell would bind to and constrain the location of SIRPa on the immune cell.
	
Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUNG MIN YOON/Examiner, Art Unit 1643                    

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643